Exhibit 19.1 TO OUR STOCKHOLDERS, CUSTOMERS, AND EMPLOYEES Mueller’s net income in the second quarter of 2010 was $15.6 million, or 41 cents per diluted share.This compares with net income of $6.0 million, or 16 cents per diluted share, for the same period of 2009.Net sales for the second quarter of 2010 were $540.4 million compared with $367.8 million in 2009.For the first half of 2010, net income was $49.5 million, or $1.31 per diluted share, on net sales of $1.03 billion.This compares with net income of $3.5 million, or 9 cents per diluted share, on net sales of $694.4 million for the first half of 2009. Net sales of the Company’s core product lines increased substantially due to the higher market values of copper and brass, the Company’s principal raw materials, which are largely passed through to customers.In the second quarter of 2010, the Comex average price of copper was 48 percent higher than in the second quarter of 2009. Our financial condition remains strong.We ended the quarter with $397.2 million in cash equal to $10.53 per share.Total stockholders’ equity was $755.4 million which equates to a book value of $20.03 per share.Our current ratio remains solid at 4.0 to 1, and our financial leverage is conservative with a debt to total capitalization ratio of 20.3 percent. Regarding the business outlook, uncertainty seems to be the underlying theme.Looming foreclosures, weak jobs reports, an environment of higher taxes, and rising federal deficits are causing widespread anxiety.However, we believe Mueller’s financial strength and industry leadership positions us to pursue opportunities as they arise. Very Truly Yours, /S/ Harvey L. Karp /S/Gregory L. Christopher Harvey L. Karp Gregory L. Christopher Chairman of the Board Chief Executive Officer July 20, 2010 1 MUELLER INDUSTRIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) For the Quarter Ended For the Six Months Ended June 26, 2010 June 27, 2009 June 26, 2010 June 27, 2009 (In thousands, except per share data) Net sales $ Cost of goods sold Depreciation and amortization Selling, general, and administrative expense Insurance settlement — ) — Operating income Interest expense ) Other (expense) income, net ) ) Income before income taxes Income tax expense ) Consolidated net income Less net income attributable to noncontrolling interest ) Net income attributable to Mueller Industries, Inc. $ Weighted average shares for basic earnings per share Effect of dilutive stock options 43 69 97 Adjusted weighted average shares for diluted earnings per share Basic earnings per share $ Diluted earnings per share $ Dividends per share $ 2 MUELLER INDUSTRIES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) June 26, December 26, June 26, December 26, (In thousands) (In thousands) ASSETS LIABILITIES AND STOCKHOLDERS' EQUITY Cash and cash equivalents $ $ Current portion of long-term debt $ $ Accounts receivable, net Accounts payable Inventories Other current liabilities Other current assets Total current assets Total current liabilities Long-term debt Pension and postretirement liabilities Environmental reserves Property, plant, and equipment, net Deferred income taxes Other assets Other noncurrent liabilities Total liabilities Stockholders' equity Noncontrolling interest Total equity $ Statements in this release that are not strictly historical may be “forward-looking” statements, which involve risks and uncertainties.These include economic and currency conditions, continued availability of raw materials, market demand, pricing, and competitive and technological factors, among others, as set forth in the Company’s SEC filings.These filings are available through our website at www.muellerindustries.com. 3
